Citation Nr: 1145701	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to May 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO denied service connection for a resolved left ankle sprain.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In a May 2010 decision, the Board denied service connection for left ankle disability.  The Veteran appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a memorandum decision vacating the Board's decision and remanding this claim to the Board for further proceedings consistent with the memorandum decision.  

For reasons expressed below, the matter remaining on appeal is being remanded to the RO, via the Appeals Management Center (AMC).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Court's memorandum decision, and the Board's review of the claims file, further RO action on this appeal is warranted.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that he is entitled to service connection for a left ankle disability.  Pertinent medical evidence reflects that he suffered a moderate to severe left ankle sprain during his period of active duty service that was treated with ACE wraps, crutches, and physical therapy.  On examination at separation, the Veteran's lower extremities were noted to be clinically normal.  Post-service medical evidence indicates that in October 1993, the Veteran presented for evaluation of left ankle pain and swelling following a fall going up stairs; the assessment was left ankle sprain.  Thereafter, records are silent for additional treatment until August 2006, at which time the Veteran sustained a twisting injury to his left ankle.  On examination at the emergency room, he was found to have sustained an avulsion from his medial malleolus along with an oblique fracture of the distal fibula at the level of mortise and associated disruption of the mortise with the widening of the ankle mortise medially.  An open reduction with internal fixation of the left ankle bimalleolar fracture was performed in August 2006.

The record reflects that the Veteran underwent a fee-based VA examination in January 2008 and that the examining physician concluded that the Veteran's current ankle condition is not due to the left ankle injury he sustained in service, but rather is due to his August 2006 left ankle injury.  A review of the examination report indicates that the examiner's opinion was based, inter alia, on a history of no post-service treatment for left ankle complaints until August 2006.  However, as noted above, the Veteran was evaluated and treated for a left ankle sprain in October 1993.  Since it appears that the 2008 VA medical examination did not consider the October 1993 treatment records in rendering an opinion, the 2008 examination is inadequate and a remand for a new examination and opinion is required.  See id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (stating that to be considered adequate, a VA medical opinion must be based on a veteran's prior medical history).  

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for left ankle disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and that the records before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims for service connection for left ankle disability that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly identify all current residual(s) of left ankle sprain, to include any postoperative residuals of a bilateral malleolar fracture of the left ankle and any varicosities of the left lower extremity.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current residual(s) had its onset in or is otherwise medically related to service, to include his in-service left ankle sprain.

In rendering the requested opinion, the physician should specifically consider the service treatment records, post-service treatment records (including the October 1993 treatment record from Chowan Hospital), the June 2008 opinions provided by LM Abbott, F.N.P., and the lay statement submitted by the Veteran's mother and brother, as well as the Veteran's contentions. 

The physician should set forth all current examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal
 in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority. 

7.  If the benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


